x

“ # “AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) e Page lof |_|

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November 1, 1987}
Luis Angel Sanabria-Alanis Case Number: 3:19-mj-24051
Maxine I Dobra .
Defendant's Attorney FE ! | E p
REGISTRATION NO. 89548298
THE DEFENDANT: a | OCT 08 20t8
pleaded guilty to count(s) 1 of Complaint GLERK U.S Mermct court
, i SOUTHERN DISTRICT OF CALIFORNIA
Cl was found guilty to count(s) ay DEPUTY

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section . Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) | 1.
LI The defendant has been found not guilty on count(s)
[11 Count(s) . dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

TIME SERVED o days

 

Assessment: $10 WAIVED Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. Lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of Imposition of Sentence

 

. \ oy / \. yeh. ” . * 4 ) ‘ ji .
Received ' _ Lat 2 NN meen
DUSM aa HONORABLE RICHARD L. PUGLISI

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-24051

t

phe.
fer Gl
‘

 
